DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendment filed 11/1/22 has been entered.  Claims 1-11, 13-21 remain pending in the application, wherein Claims 3, 4, 9-11, 14-19 remain withdrawn and new Claim 21 is also withdrawn at least per applicant’s status identifier.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/1/22.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Line 2 “knitted article having a distal end and a proximal end” is not in the specification; the terms distal/proximal have only been disclosed as regarding the welt; examiner recommends adding the limitation verbatim into an appropriate section of the specification, such as the summary, as the limitation is supported by the Figures
Related objection to Claim 20 Line 4 “welt at the proximal end”
Claim Objections
Claim(s) 1, 6, 20 is/are objected to because of the following informalities: 
Claim 1 Line 4 “that faces” should read “configured to face” for clarity that the body portion of a wearer/user is not positively claimed, in order to avoid a 35 U.S.C. 101 rejection
Claim 1 Line 4 “wearer” should read “user” for consistency with the term “user” in the rest of the claims
Claim 1 Line 12 “yarns” should read “yarn”
Claim 1 Lines 11-12 it is not entirely clear that the said first high friction yarn and said first low friction yarn is referring to that within each repeating pattern; for purposes of applying art and providing rejections, the limitation will be interpreted as such
Similar issue and interpretation with Claim 20 Lines 11-12
Claim 6 Line 2 “a proximal end and a distal end” seems redundant; Claim 1 Line 2 has already established that a knitted article has a distal end and a proximal end, wherein Claim 5 (on which Claim 6 depends) already establishes that said knitted article is a compression hosiery; as such, Claim 6 Line 2 seems redundant; examiner recommends deleting Claim 6 Line 2 “comprises a proximal end and a distal end and” to avoid antecedent basis and confusion; for purposes of applying art and providing rejections, the limitation will be interpreted as met as long as Claim 1 Line 2 and Claim 5 are met
Claim 6 Line 3 “the user’s leg” should read “a user’s leg” as leg has not yet been established
Claim 6 Lines 3-4 “the proximal end” and “the distal end” are not clear as to whether it is referring to the terms in Claim 6 Line 2 or the terms in Claim 1 Line 2; however, especially in light of the aforementioned interpretation that Claim 6 “proximal end” and “distal end” are the same as that in Claim 1, Claim 6 Lines 3-4 “proximal end” and “distal end” will be considered the same as that in Claim 1 as well
Claim 6 Lines 4-5 “wherein the knitted anti-slip portion is knitted as a portion of the proximal end” is also requested for review as it seems already met by Claim 1 Lines 2 “knitted article having a distal end and approximal end, the knitted article including a welt at the proximal end, the welt having an inside wall…the inside wall having…a knitted anti-slip portion”, especially in light of the aforementioned interpretations that Claim 6 “proximal end” is referring to Claim 1 Line 2 “proximal end”
Claim 20 Line 5 “that faces” should read “configured to face” for clarity that body portion of a user/wearer is not positively claimed, in order to avoid a 35 U.S.C. 101 rejection
Claim 20 Line 5 “wearer” should read “user” for consistency with the rest of the claim(s)
Claim 20 Line 6 delete “having”
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 20 is/are rejected under U.S.C. 112(b).
Claim 20 recites the limitation "the proximal end" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  As such, the term “the proximal end” is unclear and therefore renders the claim indefinite.  It is unclear whether it is referring to the knitted orthopedic article as in Claim 1 or to the second knitted section.  For the purposes of applying art and providing rejections, Claim 20 “proximal end” will be interpreted as of the second knitted section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varsik et al (US Publication 2020/0214365), herein Varsik, in view of Collins et al (USPN 9358172), herein Collins, and Clemendot (US Publication 2012/0324961).
Regarding Claim 1, Varsik teaches an orthopedic medical device (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 3, 9; [0027] "athletic sock 100"; Varsik teaches the device which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for orthopedic and medical purposes), comprising:
a knitted article (100) having a distal end and a proximal end (see Fig. 1; for knitted, see Fig. 9 for method of making indicating knitting; [0041] "method of manufacturing an athletic sock 900…may include the step of knitting"; for distal end-- [0027] "closed end 105"; for proximal end-- [0027] "open end 107"),
the knitted article including an inside wall and an outside wall ([0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn (e.g., tacky yarn) during a first process that forms the interior surface 103 of the leg portion 102"; [0032] "during a second process that forms the exterior surface 101 of the open end 107, the open end 107 may be knitted with only polyester"; especially as there are two separate processes resulting in different material compositions, there is an inside wall and outside wall; [0016] "Fig. 2 is...exterior side of a leg section"; [0017] "Fig. 3 is...interior surface of the leg section"; as such, see Fig. 2 for outside wall; see Fig. 3 for inside wall),
the inside wall having a surface that faces towards a body portion of a wearer and having on the surface a knitted anti-slip portion (the anti-slip portion being 108; see aforementioned for article being knitted, article being the sock; see Fig. 3; [0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn"; [0032] "open end 107 may be knitted with only polyester"; Varsik teaches the inside wall which meets the structural limitations in the claims and performs the functions as recited such as being capable of facing toward a body portion of a wearer),
the anti-slip portion having a knitted surface including a repeating pattern of yarns (see Fig. 3 for repeating; see also [0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn"; wherein if alternating, then it’s also repeating in that form), the repeating pattern of yarns including
a first low friction yarn (see Fig. 3; [0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn" wherein the first low friction yarn could be a polyester in the top 108, or just one of the polyester in a repeating pattern within 108; wherein it is known in the art that polyester is low friction, see Collins 9358172);
a first high friction yarn comprising silicone yarn (0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn", wherein the first high friction yarn could be a silicone in the top 108, or just one of the silicone in a repeating pattern within 108; wherein it is known in the art that silicone is a high-friction yarn, especially as defined by the applicant’s specification);
a second low friction yarn (see Fig. 3; [0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn" wherein the second low friction yarn could be a polyester in the bottom 108, or just one of the next polyester in a repeating pattern within 108; wherein it is known in the art that polyester is low friction, see Collins 9358172);
wherein said first high friction yarn is held in position with said first and second low friction yarn (inasmuch as Fig. 3 shows all the yarns together, the yarns are held in position as recited, especially as the pattern is alternating),
said first high friction yarn exposed to contact a user's skin in the anti-slip portion so as to increase the anti-slip properties of the knitted article (see Fig. 3; [0017] "Fig. 3 is a perspective view of an interior surface of the leg section"; [0032] "retention banding 108 may be formed…of tacky or sticky threads that are knitted on an interior surface 103 of the leg portion 102.  In particular, the tacky or sticky threads of the retention banding 108 may be knitted so as to only contact a user's leg during use to prevent movement of the athletic sock 100 respect to a user's leg"; [0032] "silicone yarn (e.g., tacky yarn)"; Varsik teaches the interior exposed high friction yarn which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting a user’s skin to increase the anti-slip properties).

Varsik does not explicitly teach that the first low friction yarn is 1/70/34 S twist,
the second low friction yarn is 1/70/34 Z twist yarn.
However, as aforementioned, Varsik does teach the first/second low friction yarns are of polyester.

Collins teaches the low friction yarn of polyester is 1/70/34 S twist yarn (Col. 6 Lines 43-47 "low friction yarns 14, 16 of this structure 10 may in general be...1/70/34 stretch polyester…1/70/34 textured nylon, S or Z twist"),
the low friction yarn of polyester is 1/70/34 Z twist yarn (Col. 6 Lines 43-47 "low friction yarns 14, 16 of this structure 10 may in general be...1/70/34 stretch polyester…1/70/34 textured nylon, S or Z twist").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s polyester to be of the 1/70/34 textured nylon, as a simple substitution of one material for another on the basis of desired suitability and desired thickness, especially as Collins teaches such interchangeability of materials. 
As for S  and Z twist, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s first/second low friction yarns to be of S twist and Z twist respectively as there is a finite number of solutions as to the orientation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the twists to be opposite as it is known in the art to do so to prevent curling.

Varsik also does not explicitly teach the knitted article including a welt at the proximal end,
the inside wall and an outside wall being of the welt,
the first high friction yarn of silicone comprises 200 dtex.

Clemendot teaches the knitted article including a welt at the proximal end (see Fig. 3; [0051] "anti-slip zone 50 is formed on the inside welt 17"; [0051] "top portion 9 of the compression garment 10 is folded so as to define a folded edge 15 an outside welt 16 and an inside welt 17"; [0055] "outside welt 16 has a distal edge that is looped with the main portion 11 at a looping line referenced 19.  Such a technique of joining by looping is well known", wherein the existence of 19 makes the two walls a welt)
the inside wall and an outside wall being of the welt (see aforementioned),
high friction yarn of 200 dtex (see Claims 5-7; see Figs. 2, 3, 4B; [0019] "high friction yarn has a weight less or equal to 200 dtex"; [0020] "high-friction yarn (61, 62, 63) is made of spandex").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s two walls with the looping at 19 as taught by Clemendot and therefore for Varsik’s two walls to form a welt as recited as it is known to have welts in order to prevent an article from rolling up on itself (see extrinsic evidence Slaski USPN 11259969) and/or to prevent unraveling (see extrinsic evidence Rad US Publication 2010/0235970).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s first high friction yarn of silicone, if necessary, to be of 200 dtex as taught by Clemendot, as it is a known weight in the art of high friction yarn in order to avoid an anti-slip zone acting as a garrot ([0080]).  
Furthermore, although Clemendot’s weight is for spandex, it is also known in the art that silicone and spandex are interchangeable high-friction yarns (see Collins 9358172), and therefore further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s silicone with the 200 dtex weight of Clemendot without unexpected results.
Regarding Claim 5, modified Varsik teaches all the claimed limitations as discussed above in Claim 1.
Varsik further teaches wherein said knitted article is compression hosiery (see Fig. 2; [0030] “shin section 110…may be knitted to provide…(a first compression…as compared to the calf section 112 …a second compression…”; inasmuch as compression is provided, the knitted article is compression hosiery).
Regarding Claim 6, modified Varsik teaches all the claimed limitations as discussed above in Claim 5.
Varsik further teaches wherein said compression hosiery comprises a proximal end and a distal end and is shaped to closely fit on a portion of a user's leg such that the proximal end is higher on the leg than the distal end (see Fig. 1; Varsik teaches the proximal and distal end wherein the proximal end is higher than the distal end which meets the structural limitations in the claims and performs the functions as recited such as being capable of closely fitting a portion of a leg, especially as it depends on the size of the user and compression is recited),
and wherein the knitted anti-slip portion is knitted as a portion of the proximal end (see Fig. 1).
Regarding Claim 7, modified Varsik teaches all the claimed limitations as discussed above in Claim 6.
Varsik further teaches wherein said anti-slip portion is structured on the article to contact a portion of the user's leg between the knee and the ankle (see Fig. 1; [0027] "open end 107 may further be configured to encircle a portion of the user's leg based upon the length of the athletic sock 100…leg portion 102 may extend so as to substantially cover the shin and calf of the user.  The present disclosure, however, contemplates that the leg portion 102 may have various lengths such that it extends to cover a desired portion of the user's leg based upon the intended application of the athletic sock 100.  For example, in some cases, the athletic sock may have a crew length configuration...such that the leg portion extends to only partially cover the shin of the user"; see Fig. 2; [0028] "calf section 112"; [0028] "shin section 110”).
Regarding Claim 13, modified Varsik teaches all the claimed limitations as discussed above in Claim 1.
	Varsik further teaches wherein said knitted article further comprises a first knitted portion (107) that is not part of the knitted anti-slip portion (see Figs. 1 and 3; [0032] "retention banding 108 may be formed…during a first process that forms the interior surface 103 of the open end 107 (e.g. a cuff).  During a second process that forms the exterior surface 101 of the open end 107, the open end 107 may be knitted with only polyester"; inasmuch as the portions occupy separate space, the first knitted portion is not part of the knitted anti-slip portion),
the first knitted portion comprising a repeating pattern of yarn different than the knitted anti-slip portion (see aforementioned; inasmuch as the portion is all polyester, it is a repeating pattern of polyester, which is a different pattern than the knitted anti-slip portion of alternating silicone and polyester),
the first knitted portion and the knitted anti-slip portion both formed in the knitted article on a same knitting machine (see Fig. 3; [0049] "circular knitting machine may be employed to implement the method 900 so as to produce one or more of the athletic sock 100").

Regarding Claim 20, Varsik teaches a knitted orthopedic device (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 3, 9; [0027] "athletic sock 100"; as for knitted, see Fig. 9 for method of making indicating knitting; [0041] "method of manufacturing an athletic sock 900…may include the step of knitting"; Varsik teaches the knitted device which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for orthopedic purposes), comprising:
a first knitted section (107) (see Figs. 1 and 3; [0032] "retention banding 108 may be formed…during a first process that forms the interior surface 103 of the open end 107 (e.g. a cuff).  During a second process that forms the exterior surface 101 of the open end 107, the open end 107 may be knitted with only polyester"),
a second knitted section (108) continuously knit from the first knitted section ([0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn"; see Figs. 1, 3, 9; [0049] "circular knitting machine may be employed to implement the method 900 so as to produce one or more of the athletic sock 100"; inasmuch as it is on a same machine without disclosure of separately piecing and is one invention, it is continuously knit)
the second knitted section including an inside wall and an outside wall ([0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn (e.g., tacky yarn) during a first process that forms the interior surface 103 of the leg portion 102"; [0032] "during a second process that forms the exterior surface 101 of the open end 107, the open end 107 may be knitted with only polyester"; especially as there are two separate processes resulting in different material compositions, there is an inside wall and outside wall; [0016] "Fig. 2 is...exterior side of a leg section"; [0017] "Fig. 3 is...interior surface of the leg section"; as such, see Fig. 2 for outside wall; see Fig. 3 for inside wall),
the inside wall having a surface that faces towards a body portion of a wearer and having on the surface a knitted anti-slip portion including a repeating pattern of yarns (the anti-slip portion being 108; see aforementioned for article being knitted, article being the sock; see Fig. 3; [0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn"; [0032] "open end 107 may be knitted with only polyester"; Varsik teaches the inside wall which meets the structural limitations in the claims and performs the functions as recited such as being capable of facing toward a body portion of a wearer; as for repeating pattern of yarns--see Fig. 3 for repeating; see also [0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn"; wherein if alternating, then it’s also repeating in that form), 
each of the repeating pattern of yarns consisting of (inasmuch as the following constitute a pattern and repeat, the repeating pattern of yarns consists of the following)
a first low friction yarn (see Fig. 3; [0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn" wherein the first low friction yarn could be a polyester in the top 108, or just one of the polyester in a repeating pattern within 108; wherein it is known in the art that polyester is low friction, see Collins 9358172);
a first high friction yarn comprising silicone yarn (0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn", wherein the first high friction yarn could be a silicone in the top 108, or just one of the silicone in a repeating pattern within 108; wherein it is known in the art that silicone is a high-friction yarn, especially as defined by the applicant’s specification);
a second low friction yarn (see Fig. 3; [0032] "retention banding 108 may be formed via knitting alternating bands of polyester yarn and silicone yarn" wherein the second low friction yarn could be a polyester in the bottom 108, or just one of the next polyester in a repeating pattern within 108; wherein it is known in the art that polyester is low friction, see Collins 9358172);
the first high friction yarn exposed in the repeating pattern to contact a skin of a user of the article so as to increase the anti-slip properties of the knitted article (see Fig. 3; [0017] "Fig. 3 is a perspective view of an interior surface of the leg section"; [0032] "retention banding 108 may be formed…of tacky or sticky threads that are knitted on an interior surface 103 of the leg portion 102.  In particular, the tacky or sticky threads of the retention banding 108 may be knitted so as to only contact a user's leg during use to prevent movement of the athletic sock 100 respect to a user's leg"; [0032] "silicone yarn (e.g., tacky yarn)"; Varsik teaches the interior exposed high friction yarn which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting a user’s skin to increase the anti-slip properties).

Varsik does not explicitly teach that the first low friction yarn is 1/70/34 S twist,
the second low friction yarn is 1/70/34 Z twist yarn.
However, as aforementioned, Varsik does teach the first/second low friction yarns are of polyester.

Collins teaches the low friction yarn of polyester is 1/70/34 S twist yarn (Col. 6 Lines 43-47 "low friction yarns 14, 16 of this structure 10 may in general be...1/70/34 stretch polyester…1/70/34 textured nylon, S or Z twist"),
the low friction yarn of polyester is 1/70/34 Z twist yarn (Col. 6 Lines 43-47 "low friction yarns 14, 16 of this structure 10 may in general be...1/70/34 stretch polyester…1/70/34 textured nylon, S or Z twist").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s polyester to be of the 1/70/34 textured nylon, as a simple substitution of one material for another on the basis of desired suitability and desired thickness, especially as Collins teaches such interchangeability of materials. 
As for S  and Z twist, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s first/second low friction yarns to be of S twist and Z twist respectively as there is a finite number of solutions as to the orientation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the twists to be opposite as it is known in the art to do so to prevent curling.

Varsik also does not explicitly teach the second knitted section including a welt at the proximal end,
the inside wall and the outside wall being of the welt,
the first high friction yarn of silicone comprises 200 dtex.

Clemendot teaches a second knitted section including a welt at the proximal end (see Fig. 3; [0051] "anti-slip zone 50 is formed on the inside welt 17"; [0051] "top portion 9 of the compression garment 10 is folded so as to define a folded edge 15 an outside welt 16 and an inside welt 17"; [0055] "outside welt 16 has a distal edge that is looped with the main portion 11 at a looping line referenced 19.  Such a technique of joining by looping is well known", wherein the existence of 19 makes the two walls a welt)
the inside wall and an outside wall being of the welt (see aforementioned),
high friction yarn of 200 dtex (see Claims 5-7; see Figs. 2, 3, 4B; [0019] "high friction yarn has a weight less or equal to 200 dtex"; [0020] "high-friction yarn (61, 62, 63) is made of spandex").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s two walls with the looping at 19 as taught by Clemendot and therefore for Varsik’s two walls to form a welt as recited as it is known to have welts in order to prevent an article from rolling up on itself (see extrinsic evidence Slaski USPN 11259969) and/or to prevent unraveling (see extrinsic evidence Rad US Publication 2010/0235970).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s first high friction yarn of silicone, if necessary, to be of 200 dtex as taught by Clemendot, as it is a known weight in the art of high friction yarn in order to avoid an anti-slip zone acting as a garrot ([0080]).  
Furthermore, although Clemendot’s weight is for spandex, it is also known in the art that silicone and spandex are interchangeable high-friction yarns (see Collins 9358172), and therefore further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s silicone with the 200 dtex weight of Clemendot without unexpected results.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varsik et al (US Publication 2020/0214365), herein Varsik, in view of Collins et al (USPN 9358172), herein Collins, and Clemendot (US Publication 2012/0324961), further in view of Jones et al (USPN 10076436), herein Jones.
Regarding Claim 2, modified Varsik teaches all the claimed limitations as discussed above in Claim 1.
Varsik does not explicitly teach wherein said repeating pattern is a jersey stitch.

Jones teaches a jersey stitch (see Fig. 6F; Col. 8 Lines 18, 21 "high compression zones 140, 141…are formed using an interlock jersey stitch"; Col. 8 Lines 28-29 "plantar portion 121…is formed using an interlock jersey with a tuck stitch").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s repeating pattern to be a jersey stitch as taught by Jones for aesthetic design choice, especially as a jersey stitch is a known stitch pattern in hosiery.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varsik et al (US Publication 2020/0214365), herein Varsik, in view of Collins et al (USPN 9358172), herein Collins, and Clemendot (US Publication 2012/0324961), further in view of Sasaki (USPN 10900152).
Regarding Claim 8, modified Varsik teaches all the claimed limitations as discussed above in Claim 6.
Varsik does not explicitly teach Varsik at least suggests wherein said anti-slip portion is structured to contact a portion of the user's leg between the knee and the hip.

However, Varsik at least suggests wherein said anti-slip portion is structured to contact a portion of the user's leg between the knee and the hip ([0027] The present disclosure, however, contemplates that the leg portion 102 may have various lengths such that it extends to cover a desired portion of the user's leg based upon the intended application of the athletic sock 100).

Sasaki teaches wherein said anti-slip portion is structured to contact a portion of the user's leg between the knee and the hip (see Fig. 7; Col. 16 Lines 8-11 "the front is the knee side of the leg…and the rear is the calf side of the leg...while the cylindrical bandage is worn"; Lines 1-3 Col. 19 "position L1...the end position of the bulge in the hip of the human body"; Col. 19 Lines 10-11 "position L3 which is the bending part of the knee", wherein Fig. 7 clearly shows, based on L1 and L3, that the recitation is met).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varsik’s extent as taught by Sasaki depending on the body part desired for some degree of compression (Col. 1 Lines 14-16), especially as Varsik teaches variability in extent.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-8, 13, 20 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Regarding applicant’s remarks on pages 14 and 15 for Claim 1 that Collins discloses a laundry list/genus and therefore does disclose the invention, examiner respectfully disagrees.  First, examiner notes that the case law cited on page 15 Fujikawa v Wattanasin is in the context of whether there is written description support for a 112(a) rejection, and is not applicable to a 35 U.S.C. 103 rejection.  Next, examiner notes that a laundry list does not negate the fact that Collins specifically discloses that 1/70/34 S or Z twist is a known structure/size for polyester, wherein Varsik already disclosed polyester.  Inasmuch as the prior art of Collins discloses the specific structure/size, therefore the yarn has been considered as an option for suitability purposes, and one of ordinary skill in the art would certainly know to make whichever selection from a list based on suitability, such as availability.  
Regarding applicant’s remarks on page 16 for Claim 1 with case law in re Baird pertaining to species or subgenus, examiner notes that the exact 1/70/34 S and Z structures are taught, and not subgenus nor genus examples.  Similar examiner response applies to Claim 20 as above for Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: O’Sullivan (US Publication 2020/0399798), Bounous et al (USPN 3905212), Booth and Sons (GB 790779), Nebel (USPN 2035826), Quinn (USPN 2148836), Clay (GB744260), Scott (GB 191312726), Knohl (USPN 4015448), Jones et al (USPN 10076436) directed to welts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732     


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732